Citation Nr: 0823679	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to December 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 30 percent, 
effective May 22, 2002.  An October 2004 rating decision 
increased the rating to 50 percent, also effective May 22, 
2002.  The veteran continues to express dissatisfaction with 
the rating assigned; thus the matter remains on appeal.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

In her March 2004 notice of disagreement, the veteran stated, 
"I have difficulties with deficiencies in most areas, such 
as work, school (cannot carry a full course load), judgment, 
thinking, mood, suicidal thoughts, panic attacks, depression, 
which affects my ability to function appropreately [sic] and 
effectively, impaired impulse control (shoplifting), spatial 
disorientation (I am standing still and rest of the world is 
moving), neglect of home appearance, and great difficulty in 
adapting to stressful circumstances, and I do not have any 
friends and have difficulty with relations with my family."  
The veteran was last afforded a VA examination in March 2003.  
In light of the allegations of worsening PTSD symptoms, and 
the extent of time since she was last examined, another VA 
examination is necessary.  38 C.F.R. § 3.327(a).

Additionally, in her October 2005 substantive appeal, on VA 
Form 9, the veteran indicated that a letter from K.C., MSW, 
should be associated with the claims file.  The veteran has 
been under the care of K.C. at the Portland VA Medical Center 
since March 2002.  The record contains voluminous VA 
outpatient treatment records, including records of treatment 
since March 2002 and treatment records authored by K.C., MSW.  
A close review of the record did not find a letter from K.C., 
MSW, associated with the claims file.  As such letter is 
alleged to be pertinent to the matter at hand, it must be 
located and associated with the record.  

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
veteran received for PTSD during the appeal period.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete records of all VA 
treatment the veteran has received for 
PTSD at the Portland VA Medical Center 
since August 2005.  The RO should also 
arrange for an exhaustive search to locate 
(and associate with the claims file) the 
above-noted letter from K.C., MSW.  If it 
cannot be found, the veteran should be so 
advised, and afforded the opportunity to 
submit for the record another letter from 
K.C. 

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of her 
PTSD.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
identify and describe the nature, 
frequency and severity of all current 
symptoms of the PTSD.  The psychiatrist 
should specifically opine regarding the 
impact of the veteran's PTSD symptoms on 
her occupational and social functioning.  
The examiner must be furnished a copy of 
the criteria for rating PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 50 percent (and if a symptom is 
noted present, its severity and 
frequency).  The examiner should explain 
the rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

